We granted a rehearing in this case because, upon reconsideration, we had some doubt of the sufficiency of proof in the record to sustain the defense — that is to say, we were not convinced that the loss sustained by defendant and resulting from plaintiff's failure to record the mortgages, was equal to the sum demanded by plaintiff. During the argument on rehearing defendants' counsel frankly conceded the inadequacy of the proof in the record and requested that the case be remanded in order that further evidence might be administered.
We have concluded to grant this request and accordingly, for the reasons assigned our former decree is annulled, avoided and set aside and it is now ordered that this case be remanded to the Civil District Court for the Parish of Orleans for further proceedings according to law and not inconsistent with the views herein expressed.
Original decree set aside; case remanded.